





CITATION: Schaeffer v. Wood, 2011 ONCA 716



DATE: 20111115



DOCKET: C52414



COURT OF APPEAL FOR ONTARIO



Sharpe, Armstrong and Rouleau JJ.A.



BETWEEN



Ruth Schaeffer, Evelyn Minty and Diane Pinder



Applicants (Appellants)



and



Police Constable Kris
          Wood, Acting Sergeant Mark Pullbrook, Police Constable
          Graham Seguin, Julian Fantino, Commissioner of the Ontario Provincial
          Police, Ian Scott, Director of the Special Investigations Unit
          and Her Majesty the Queen in Right of Ontario (Ministry
      of Community Safety and Correctional Services)



Respondents (Respondents)



Julian N. Falconer and Sunil S. Mathai, for the appellants



Marlys Edwardh and Jessica Orkin,
          for the Director of the Special Investigation Unit, Ian Scott

Ian Roland and Michael Fenrick,
          for Police Constable Chris Woods, Acting Sergeant Mark Pullbrook, Police
          Constable Graham Seguin

Christopher Diana, for
          Commissioner of the Ontario Provincial Police, Julian Fantino

Joseph J. Markson, for the intervener Ontario Association of Chiefs of Police



Wendy Wagner, for the intervener
          The Canadian Civil Liberties Association

David Humphrey, for the intervener
          Andrew McKay

David Butt, for the intervener
          Police Association of Ontario

Howard Krongold, for the
          intervener Criminal Lawyers Association

Richard Macklin, for the intervener
          Urban Alliance on Race Relations



Heard: September 7 and 8, 2011



On appeal from the judgment of Justice W. Low, of the Superior
          Court of Justice dated June 23, 2010, with reasons reported at 2010 ONSC
          3647.



Sharpe J.A.:



[1]

The Special Investigations Unit (the SIU) has a statutory mandate to
    conduct independent investigations into incidents involving the use of police
    force causing death or serious injury. This appeal arises from two separate
    fatal incidents involving the police. The applicants, family members of the two
    deceased, sought a declaratory judgment that, among other things, police
    officers who are involved in incidents attracting the attention of the SIU are
    not entitled to obtain legal assistance in the preparation of their notes
    regarding the incident.

[2]

The application judge dismissed the application on the grounds that the
    applicants lacked standing to sue for declaratory relief and that the issues
    raised were moot and not justiciable. The appellants ask us to reverse that
    decision and to decide the application on its merits. The appellants position
    is supported by the respondent, the Director of the SIU.

[3]

The respondent police officers involved in the two incidents and the
    respondent Commissioner of the OPP argue that the application judge properly
    dismissed the application and that, in any event, subsequent amendments to the
    regulation governing SIU investigations now render the appeal moot. They also
    argue that even if the application judge erred in dismissing the application on
    grounds of standing, justiciability and mootness, without a first instance
    judgment on the merits, this court lacks jurisdiction to rule on the substance
    of the application and that the matter should be returned to the Superior
    Court. The respondent officers also seek to appeal the application judges
    costs order holding that although they were successful on the motion to strike
    the application, they should not be awarded costs.

[4]

For the following reasons, I conclude that (i) the applicants have
    standing to sue; (ii) the issues raised are justiciable, not moot; and, (iii) it
    is appropriate for this court to rule on certain substantive issues. I would
    grant a declaration to the effect that police officers involved in an SIU
    investigation do not enjoy the right to have a lawyer vet their notes or to
    assist them in the preparation of their notes. Police officers do, however,
    have the right to obtain legal advice as to the nature of their rights and
    duties with respect to SIU investigations, provided that obtaining such advice
    does not impede the completion of their notes before the end of their tour of
    duty.

LEGISLATION

[5]

I set out here, in summary form, the legislative framework for SIU
    investigations and attach as Appendix A the full text of the relevant
    legislation.

[6]

The SIU and its mandate are established
    by the
Police Services Act
R.S.O.
    1990, c. P.15, s. 113. The SIU consists of a director, who cannot be a police
    officer or a former police officer, and investigators, who cannot be current police
    officers. Under s. 113(5) of the
PSA
, the director is empowered to cause
    investigations to be conducted into the circumstances of serious injuries and
    deaths that may have resulted from criminal offences committed by police
    officers. The director has, under s. 113(8), the duty to report the results of
    investigations to the Attorney General and to lay information against police
    officers if there are reasonable grounds to do so, and to refer them to the
    Crown Attorney for prosecution under s. 113(7). Police officers are also directed
    by s. 113(9)
to 
co-operate fully with the members of the [SIU]
    in the conduct of investigations.

[7]

The Ontario
Conduct and Duties of Police Officers Respecting Investigations
    by the Special Investigations Unit,
O. Reg 267/10, as amended by
    O. Reg. 283/11 (S.I.U. Regulation), provides further guidance in the
    application of s. 113 of the
PSA
. According to s. 3 of the SIU Regulation,
    a chief of police is required to notify the SIU immediately of any incident
    involving his force that may reasonably be considered to fall within the
    investigative mandate of the SIU. The SIU is also the lead investigator
    holding priority over any other police force in the investigation (s. 5) and
    the chief of police is required to ensure that the scene of an incident is
    secured for the SIU investigators (s. 4).

[8]

As the interpretation of the provisions relating to segregation of
    officers, right to counsel, interviews, note-making and the designation of
    subject and witness officers are central to this appeal, I set out those
    sections of the SIU Regulation in full here. I have italicized those provisions
    that were added subsequent to the two incidents giving rise to this appeal.

Segregation of police officers
    involved in incident

6. (1) The chief of police shall, to the extent that it is
    practicable, segregate all the police officers involved in the incident from
    each other until after the SIU has completed its interviews. O. Reg.
    267/10, s. 6 (1).

(2) A police officer involved in the incident shall not
    communicate
directly or indirectly
with any other police officer
    involved in the incident concerning their involvement in the incident until
    after the SIU has completed its interviews. O. Reg. 267/10,
    s. 6 (2); O. Reg. 283/11, s. 1.

Right to counsel

7.  (1) Subject to subsection (2), every police officer
    is entitled to consult with legal counsel or a representative of a police
    association and to have legal counsel or a representative of a police
    association present during his or her interview with the SIU. O. Reg.
    267/10, s. 7 (1).

(2) Subsection (1) does not apply if, in the opinion of the SIU
    director, waiting for legal counsel or a representative of a police association
    would cause an unreasonable delay in the investigation. O. Reg. 267/10,
    s. 7 (2).

(3)
Witness officers may not be represented by the same legal
    counsel as subject officers.
O. Reg. 283/11, s. 2.

Interview of witness
    officers

8.  (1) Subject to subsections (2) and (5) and section
    10, immediately upon receiving a request for an interview by the SIU, and no
    later than 24 hours after the request if there are appropriate grounds for
    delay, a witness officer shall meet with the SIU and answer all its questions.
    O. Reg. 267/10, s. 8 (1).

(2) A request for an interview by the SIU must be made in person.
    O. Reg. 267/10, s. 8 (2).

(3) The SIU shall cause the interview to be recorded and shall
    give a copy of the record to the witness officer as soon as it is available.
    O. Reg. 267/10, s. 8 (3).

(4) The interview shall not be recorded by audiotape or videotape
    except with the consent of the witness officer. O. Reg. 267/10,
    s. 8 (4).

(5) The SIU director may request an interview take place beyond
    the time requirement as set out in subsection (1). O. Reg. 267/10,
    s. 8 (5).

Notes on incident

9.  (1) A witness officer shall complete in full the
    notes on the incident in accordance with his or her duty and, subject to
    subsection (4) and section 10, shall provide the notes to the chief of police
    within 24 hours after a request for the notes is made by the SIU.
    O. Reg. 267/10, s. 9 (1).

(2) Subject to subsection (4) and section 10, the chief of police
    shall provide copies of a witness officers notes to the SIU upon request, and
    no later than 24 hours after the request. O. Reg. 267/10,
    s. 9 (2).

(3) A subject officer shall complete in full the notes on the
    incident in accordance with his or her duty, but no member of the police force
    shall provide copies of the notes at the request of the SIU. O. Reg.
    267/10, s. 9 (3).

(4) The SIU director may allow the chief of police to provide
    copies of the notes beyond the time requirement set out in subsection (2).
    O. Reg. 267/10, s. 9 (4).

(5)
The notes made pursuant to subsections (1) and (3) shall
    be completed by the end of the officers tour of duty, except where excused by
    the chief of police.
O. Reg. 283/11, s. 3.

[9]

Subject and witness officers are defined in s. 1:

subject officer means
    a police officer whose conduct appears, in the opinion of the SIU director, to
    have caused the death or serious injury under investigation; (agent impliqué)

witness officer means a police officer who, in
    the opinion of the SIU director, is involved in the incident under investigation
    but is not a subject officer. (agent témoin) O. Reg. 267/10,
    s. 1 (1).

[10]

In accordance with s. 11(1) of the SIU Regulation, subject to the SIUs
    lead role in investigating the incident, the chief of police is also to conduct
    an investigation to review the policies of or services provided by the police
    force and the conduct of its police officers
.

FACTS

The Minty investigation

[11]

On June 22, 2009, the respondent, Constable Graham Seguin, responded to
    a call concerning an alleged assault committed by Douglas Minty, a 59 year old
    developmentally disabled man. Minty then approached Seguin holding a knife.
    Seguin ordered Minty to drop the knife. Minty did not comply and continued to
    approach Seguin. Seguin fired five shots at Minty and Minty died shortly thereafter.

[12]

Sergeant Michael Burton, Seguins senior officer, and two other officers
    soon arrived. Burton advised all of the officers that they could be designated
    as witness officers by the SIU, that they should make no further notes until
    after they had spoken to legal counsel and that Ontario Provincial Police
    (OPP) procedure required them to complete their notes before the end of their
    shift.

[13]

The SIU arrived one hour and 23 minutes after the shooting. Seguin was
    designated as the subject officer and the others, including Burton, were
    designated as witness officers. Andrew MacKay, a lawyer frequently consulted by
    the police in relation to SIU investigations, acted as counsel for all of the officers.

[14]

SIU Director, Ian Scott, reported to the Attorney General on the Minty
    incident on October 14, 2009. Scotts report stated that there were no
    reasonable grounds to believe that Seguin had committed a criminal offence in
    relation to the death of Minty. He indicated, however, that he would address
    certain issues and apparent breaches of the SIU Regulation with the OPP
    Commissioner, namely: (1) the delayed notification to the SIU of the incident
    (contrary to s. 3 of the SIU Regulation); (2) that one of the OPP officers had
    taken statements from material civilian witnesses (contrary to s. 5 of the SIU Regulation);
    and, (3) that Burton had instructed all witness officers not to write their
    notes until after they spoke to counsel, a counsel who acted for all clients
    and had a professional duty to share information among his clients (contrary to
    s. 6 of the SIU Regulation, which requires witness officers to be segregated.)

The Schaeffer investigation

[15]

On June 24, 2009, Constable Kris Wood and Acting Sergeant Pullbrook were
    investigating a boat theft at Pickle Lake. Levi Schaeffer, a 32 year old man
    diagnosed with schizoaffective disorder, panic disorder and anti-social
    personality disorder, was camping in the area.  Schaeffer had a knife. Wood and
    Pullbrook attempted to arrest Schaeffer and an altercation ensued. Constable Wood
    fired his gun twice at Schaeffer, killing him.

[16]

Wood and Pullbrook were advised by their senior officer not to speak to
    each other about the incident, to contact their legal counsel and to delay
    making their notebook entries until they had consulted with counsel.

[17]

Approximately five hours after the shooting, Wood consulted his lawyer, Andrew
    McKay. MacKay asked Wood to prepare notes for him to review. MacKay reviewed
    those notes, and, according to the officers notes, MacKay advised Wood that they
    were excellent and to complete notebook. Wood completed his notes two days
    after the incident.

[18]

Pullbrook also consulted McKay, speaking to him by telephone
    approximately six hours after the incident. MacKay advised him not to complete
    his notebook but to provide MacKay with notes of the incident. After receiving
    legal advice from MacKay on the notes prepared for counsel to review, Pullbrook
    completed his notebook on June 26, 2009, two days after the incident.

[19]

Wood and Pullbrook declined to produce their written communications with
    their lawyer to the SIU on grounds of solicitor-client privilege. However,
    Pullbrook told the SIU that MacKay advised that there were not significant
    differences in the confidential notes that were provided to counsel and the
    notes that were presented to the [SIU] investigators.

[20]

SIU Director Scott reported the result of the investigation to the
    Attorney General on September 25, 2009, stating that there were no reasonable
    grounds to believe that Wood had committed a criminal offence. However, Scott
    expressed serious concerns over the manner in which Wood and Pullbrook had
    completed their notes. He stated that he could not place sufficient reliance
    on the information provided by the two officers for the following reasons:

This note writing
    process flies in the face of the two main indicators of reliability of notes:
    independence and contemporaneity. The notes do not represent an independent
    recitation of the material events. The first drafts have been approved by an
    OPPA [Ontario Provincial Police Association] lawyer who represented all of the
    involved officers in this matter, a lawyer who has a professional obligation to
    share information among his clients when jointly retained by them. Nor are the
    notes the most contemporaneous ones  they were not written as soon as
    practicable and the first drafts remain in the custody of their lawyer. I am
    denied the opportunity to compare the first draft with the final entries.
    Accordingly, the only version of the material events are association lawyer
    approved notes. Due to their lack of independence and contemporaneity, I cannot
    rely upon these notes nor A/Sgt Pullbrooks interview based upon them for the
    truth of their contents.

I have a statutory responsibility to conduct
    independent investigations and decide whether a police officer probably
    committed a criminal offence. In this most serious case, I have no information
    base I can rely upon. Because I cannot conclude what probably happened, I
    cannot form reasonable grounds that the subject officer in this matter
    committed a criminal offence.

[21]

The OPP conducted two internal investigations of the Schaeffer incident.
    Chief Superintendent Ken Smith, Bureau Commander for the Professional Standards
    Bureau, concluded that Constable Wood had used appropriate force in shooting
    Schaeffer. Smith observed that while s. 7 of the SIU Regulation recognizes that
    officers involved in an SIU investigation enjoy the right to counsel, that
    right does not negate the members responsibility as stated in Police Orders
    to complete their notes in respect of on duty activities prior to the end of
    shift or as authorized by their supervisor.  Smith also observed that
    supervisors should not direct members to contact legal counsel prior to making
    their required Duty book entries but to advise them of their legislated right
    to speak to counsel and that [a]ppropriate opportunity should be provided for
    our members to complete this communication.

[22]

A second investigation concluded that Wood and Pullbrook did not
    complete their duty notes before the end of their shift as required by OPP
    policy, but that there was no breach of OPP policy in the officers refusal to
    provide their counsel reviewed notes on the ground that those notes were
    subject to solicitor-client privilege.

THE
    APPLICATION

[23]

The application giving rise to this appeal was commenced in November
    2009. The application requests declaratory relief requiring the court to
    interpret the legislation and regulation with respect to a list of issues
    involving the rights and duties of police officers involved in SIU
    investigations. For the purpose of this appeal, the key issues raised by the
    application are: does the legislation, expressly or impliedly, authorize or
    permit:

·

the subject and witness officers to share the same lawyer who,
    under the Law Societys Rules of Professional Conduct, is duty bound to share
    all relevant information as between his clients;

·

the subject and witness officers to prepare and submit their
    notebook notes after having the notes reviewed by jointly retained counsel;

·

the subject and witness officers to create two sets of police
    notes, a solicitor`s draft (never shared with the SIU) and a second draft
    which, after having been vetted by their lawyer, is provided to the SIU; and,

·

supervising officers, as a matter of course, to authorize subject
    and witness officers to refrain from preparing their notes to permit
    consultation with counsel and regardless of the expiry of the officer`s shift.

[24]

There can be little doubt that when the matter was before the application
    judge, the central issue was the propriety of joint retainers. However, it is
    also clear that the issue of officers having their notes vetted by a lawyer was
    also raised. While the application raised a number of other specific issues
    relating to particular aspects of the two investigations, the issues have been
    effectively narrowed to those I have indentified above.

DECISION
    OF THE APPLICATION JUDGE

[25]

The respondent officers brought a motion to strike the application on
    the grounds that it was not justiciable and that the applicants lacked
    standing. The Master refused the respondents request that the motion to strike
    the application be heard first and ordered that that motion be set down for
    hearing at the same time as the application itself. Accordingly, the parties
    went before the application judge with a complete record on the substantive
    issues raised. The application judge refused the applicants request that she
    defer her decision on the motion to strike the application until after she had
    dealt with the substance of the application. She gave her ruling on the motion to
    strike without expressing any views as to the merits of the application.

[26]

The application judge observed that the issues raised by the application
    had been the subject of lively debate involving the various interested parties
    and the subject of reports commissioned by the Attorney General. She reviewed
    the history of that debate including the 2003 Report on the SIU prepared by the
    Honourable George Adams and the 2008 Report of Ombudsman André Marin. Both
    reports discussed and criticized the practice of witness and subject officers
    consulting the same lawyer prior to completing their notes.

[27]

The application judge found, at para. 57, that [t]he issue lies at the
    intersection of a number of values, interests and rights that are not easily
    balanced. She considered the issue of the appropriate balance to be a matter
    for the legislature and concluded, at para. 61, that it is not the function of
    this court to act as a policy maker of last resort.

[28]

The application judge also found that the applicants had neither private
    nor public interest standing to seek declaratory relief. With respect to
    private interest standing, she stated, at para. 67, that there was no legal
    nexus between the applicants and the respondent officers and that the
    applicants were simply one group of citizens saying of another group of
    citizens: they have conducted themselves unlawfully, and we seek the courts
    concurrence on that opinion. With respect to public interest standing, she
    characterized the retention of counsel by police officers, at para. 86, as the
    exercise of a private right arising in the course of the officers employment
    that did not call into question the validity of a statute or the legality of administrative
    action. The application judge also held that there were several other effective
    ways to bring the issue before the courts, namely, an action for misfeasance of
    public office or a complaint against the lawyer retained by the officers for
    professional misconduct.

[29]

The application judge also concluded, at para. 71, that [t]he actions
    of the police officers are spent and the issues are moot. No practical interest
    and no legal interest of the applicants is engaged in the application.

MOTION TO
    QUASH THE APPEAL

[30]

The respondent officers moved, in advance of the date set for the oral
    hearing of this appeal, to quash the paragraph in the notice of appeal asking
    this court to grant the declaratory relief sought in the application. They
    argued that as an appellate court we lack jurisdiction to entertain that issue
    without a ruling from the Superior Court on the substance of the application.
    The panel that heard the motion to quash ruled that it should be deferred to
    the panel hearing the appeal and that the parties should come to the appeal
    ready to argue the merits:
Schaeffer v. Woods,
2011 ONCA 116.

AMENDMENTS
    TO THE SIU REGULATION

[31]

The SIU Regulation was amended after the application was struck and
    after this appeal was perfected, but before the oral hearing of the appeal.
    These amendments were made on the recommendation of the Honourable Patrick J.
    LeSage who had been retained by the Attorney General to review certain issues
    concerning SIU investigations involving the conduct and duties of officers in
    SIU investigations, including the right to counsel and note-taking. The LeSage
    review was not a public process and did not purport to engage in an in-depth
    review or analysis of the issues. It is aptly described in the factum of the SIU
    Director as a facilitated consultation process. LeSage was directed to
    conduct his review as he saw fit, but on the basis that it was understood
    between the parties that the focus will be on small, by-invitation sessions.

[32]

LeSage rendered a three-page report making a number of recommendations.
    The recommendations relevant to this appeal are as follows:

Right to Counsel

Section
    7 of O.Reg. 267/10 is clear. All officers have the right to counsel.

My recommendation is
    that Regulation 267/10 be amended to provide as follows:

7.(1) Subject to
    subsection (2), every police officer is entitled to consult with legal counsel
    or a representative of a police association and to have legal counsel or a
    representative of a police association present during his or her interview with
    the SIU.

(i)
Witness
    officers may not be represented by the same legal counsel as subject officers.

Officers
    Notes

I
    recommend that section 9 of O.Reg. 267/10 be amended to add the following
    subsection:

9.(5)
The notes
    made pursuant to subsections (1) and (3) shall be completed by the end of the
    officers tour of duty, except where excused by the chief of police.

I
    also recommend that section 6 of O.Reg 267/10 be amended to read as follows:

6.(2) A police officer involved
    in the incident shall not communicate
directly or indirectly
with any
    other police officer involved in the incident concerning their involvement in
    the incident until after the SIU has completed its interviews.

[33]

The SIU Regulation was amended in accordance with those recommendations.
    The LeSage report also recommended changes to the Law Societys Rules of
    Professional Conduct to state that lawyers representing more than one officer
    in an SIU investigation are reminded of their duty not to undermine s. 6 of the
    SIU Regulation by disclosing to one officer-client anything said by another
    involved in the incident.

[34]

The respondent officers brought another motion to quash the appeal on
    the ground that the amendments to the SIU Regulation adopting the LeSage
    recommendations rendered the appeal moot. That motion was heard at the same
    time as the appeal itself.

ISSUES

[35]

The issues to be decided may be summarized as follows:

1. Do the applicants have standing to bring the
    application?

2. Are the issues raised by the application
    justiciable?

3. Are the issues raised by the application moot?

4. If the applicants have standing and the appeal is
    justiciable and not moot, does this court have jurisdiction to decide the
    substantive issues?

5. Are officers entitled to the assistance of counsel
    in the preparation of their notes?

6. Cross-appeal as to costs

ANALYSIS

1. Do the
    applicants have standing to bring the application?

[36]

While the applicants submit that they have both private and public
    interest standing to bring the application, I view the issue of public interest
    standing as dispositive and accordingly, need not consider private interest
    standing.

[37]

It is common ground on this appeal that the discretionary recognition of
    public interest standing involves consideration of three aspects: (1) that
    there is a serious issue as to the invalidity of a statute or as to whether an
    administrative action exceeds the limits of statutory authority; (2) that the
    party seeking standing is directly affected or has a genuine interest in the
    issue; and, (3) that there is no other reasonable and effective manner to bring
    the issue before the courts. See
Finlay v. Canada (Minister of Finance
),
    [1986] 2 S.C.R. 607;
Borowski v. Canada (Minister of Justice)
, [1981] 2
    S.C.R. 575.

[38]

In my view, the application judge erred in law in her assessment of the
    application of this three-part test to the facts of this case. First, the
    application judge erred in characterizing the issue of whether police officers
    involved in an SIU investigation have the right to the assistance of counsel in
    the preparation of their notes as purely a matter of a private right arising in
    the course of the officers employment. The definition and exercise of rights
    and duties of police officers involved in such investigations have significant
    consequences for the public at large. The definition and content of those
    rights and duties turns on the interpretation of legislation. The appellants argue
    that the practice of vetting notes of an incident with counsel rests on the
    assertion that such practice is contrary to the legislation. By extending the
    scope of public interest standing to non-constitutional challenges to the
    legality of administrative authority, the Supreme Court prevented the
    immunization of legislation or public acts from any challenge
Canadian Council of Churches v. Canada (Minister of
    Employment and Immigration)
,
[1992] 1 S.C.R. 236, at para. 36
. That purpose is
    met in this case by allowing the appellants to advance their claim for
    declaratory relief.

[39]

Second, the appellants present a strong case that they are directly
    affected by, and have genuine interest in, the issues raised by the
    application. The appellants are family members of the individuals whose deaths
    were investigated and the conduct of which they complain was found by the
    Director of the SIU to undermine the integrity of the investigation. The
    appellants have suffered immeasurable losses and to be told that their losses
    cannot be fully investigated because of the very conduct they seek to challenge,
    is sufficient to demonstrate that they are directly affected by, and have a
    genuine interest in, the issue.

[40]

Third, it is simply not the case that an action for misfeasance of
    public office or a complaint to the Law Society constitute other reasonable and
    effective manners to bring the issue before the courts. The tort of misfeasance
    of public office is difficult to establish and requires proof of deliberate
    wrongdoing. It is far from certain that the issue of statutory interpretation
    the appellants seek to have resolved would be reached in such an action. Moreover,
    the contention that police officers are not entitled to legal assistance in the
    preparation of their notes does not necessarily engage the Law Societys Rules
    of Professional Conduct. Even if it did, the route to the courts via judicial
    review would be problematic, to say the least, as the appellants would not be
    parties to the Law Society proceedings.

[41]

While a determination as to standing involves the exercise of
    discretion, the errors of law made by the application judge are sufficient to
    justify appellate intervention. I would set aside the ruling that the
    appellants lack public interest standing and hold that public interest standing
    is made out in this case.

2.
Are the issues raised by the application
    justiciable?

[42]

In my view, the application judge erred in concluding that the issues
    raised by the application were not justiciable. The matter of SIU
    investigations has certainly been contentious, hotly debated and the subject of
    numerous reviews, reports and policy debates. However, the legislative process
    has engaged those issues and a legislated regime to govern SIU investigations
    has now been established. The applicants simply ask for the courts
    interpretation of what the legislation does, and does not, allow in the context
    of a specific factual record emerging from two SIU investigations.

[43]

The fact that the legal regime the court is being asked to interpret was
    shaped by policy considerations and the need to balance competing interests,
    does not, and cannot, preclude the court from exercising its customary role of
    interpreting the legal instruments that the legislature has provided. The SIU
    Regulation provides a legal framework for the exercise of the courts
    adjudicative authority. This authority cannot be ousted by virtue of the fact
    that policy debates about SIU investigations continue. Where policy issues
    provide the context for, rather than the substance of, the questions before
    the Court, the matter is justiciable:
Reference re Same-Sex Marriage
, 2004
    SCC 79, [2004] 3 S.C.R. 698 at para. 10. As Le Dain J. stated in
Finlay
at
    para. 33, where there is an issue which is appropriate for judicial
    determination the courts should not decline to determine it on the ground that
    because of its policy context or implications it is better left for review and
    determination by the legislative or executive branches of government.

3.
Are the issues raised by the application
    moot?

[44]

I do not agree with the application judges conclusion that the actions
    of the police officers are spent and the issues are moot and that [n]o
    practical interest and no legal interest of the applicants is engaged in the
    application. A case is moot if, subsequent to the initiation of the action or
    proceeding, events occur which affect the relationship of the parties so that
    no present live controversy exists which affects the rights of the parties:
Borowski
at p. 353. Even if the case is moot, the court has discretion to entertain
    it in certain circumstances.

[45]

The application judges conclusion appears to have been largely driven
    by her approach to justiciability and standing. The legality of the conduct of
    the police involved in SIU investigations remains a live issue and, because I
    have concluded that the appellants have public interest standing to raise that
    issue, the case is not moot.

[46]

The respondent officers and Commissioner submit that the amendments to
    the SIU Regulation following the LeSage Report also render the appeal moot. In
    my view, the amendments do render the issue of double retainer moot but they do
    not render moot the issue of whether police officers involved in SIU
    investigations are entitled to obtain legal advice in the preparation of their
    notes. The SIU Regulation, as amended, plainly does not answer that question.

[47]

The issue of double retainer was the central issue when the application
    was brought and while it is now off the table, I do not agree that that renders
    the entire appeal moot. Contrary to the submission of the respondents, the
    application squarely raised the issue of whether police officers involved in
    SIU investigations are entitled to legal advice in connection with the
    preparation of their notes. As that issue remains a live one, I would not
    dismiss this appeal on the grounds that it is moot.

4.
Does this court have jurisdiction to decide
    the substantive issues?

[48]

In my view, this court has, and should exercise, the jurisdiction to
    decide the application on the merits. The respondent officers and Commissioner
    submit that even if the appellants have standing and the issues are neither
    moot nor not justiciable, this court lacks jurisdiction because the application
    judge declined to consider the case on the merits and struck the application
    without making any substantive ruling. There is therefore no final order of a
    judge of the Superior Court of Justice on the issues the appellant raise as is
    necessary to satisfy the jurisdictional requirement of the
Courts of Justice
    Act
, R.S.O., c. C.43, s. 6(1)(b).

[49]

The appellants, supported by the respondent Director of the SIU, rely on
    the
Courts of Justice Act
, s. 134(1):

134.(1) Unless
    otherwise provided, a court to which an appeal is taken may,

(a)
    make any order or decision that ought to or could have been made by the court
    or tribunal appealed from;

(b)
    order a new trial;

(c) make any other
    order or decision that is considered just.

[50]

In my view, the broad language of s. 134(1) permits us to deal with the
    substantive issues raised by the application in the particular circumstances of
    this case. We have jurisdiction to make any order that the application judge ought
    to or could have made and we are directed to make any order or decision that
    is considered just.

[51]

Ordinarily, despite this broad language, this court will be reluctant to
    make any order concerning a matter that has not been the subject of an order
    from the tribunal appealed from. In particular, this court is ill-equipped to
    make factual findings without the benefit of a full record and findings from
    the tribunal.

[52]

However, as I have already noted, when the application judge decided the
    motion to strike the application, the substantial record for the application
    itself was complete. There was an order that the motion to strike be heard at
    the same time as that set for the hearing of the application itself. Had she
    not struck the application, the application judge would have immediately
    proceeded to deal with the substance of the matter. There are no factual issues
    in dispute before this court. This is not a case where
viva voce
evidence is required or where there are issues of credibility to resolve. The
    issues are questions of pure law and statutory interpretation. Given the
    history and highly contentious nature of the issues, returning this case to the
    Superior Court would almost certainly not end the matter. A further appeal to
    this court seems virtually inevitable.

[53]

In my view, in these circumstances, the conditions specified by s. 134(1)
    have been met and we should exercise our discretion to deal with the substance
    of the application. Plainly, the application judge could have made the order
    the appellants seek. Moreover, the practical considerations of avoiding
    unnecessary delay and cost strongly favour resolution in this court on this
    appeal. We have a complete record, there are no outstanding factual issues and
    we have had the benefit of full argument. In my view, it is just to deal with
    the substance of the cases now.

5.  Are officers entitled to the assistance of counsel in the preparation
    of their notes?

[54]

The central issue for us to decide on the merits is the interpretation
    of two key provisions in the SIU Regulation relating to the preparation of the
    notes by officers involved in incidents attracting SIU investigations and the
    right to counsel that is accorded to such officers.

[55]

The specific relief sought in the Notice of Application on this issue,
    is a declaration interpreting s. 113(9) of the
PSA
and the SIU
    Regulation to determine whether the legislation expressly or impliedly
    authorizes: (1) [t]he subject and witness officers creating two sets of police
    notes: a solicitors draft (never shared with the S.I.U.) and a second draft
    which, having been vetted by their lawyer, is provided to the S.I.U.; and, (2)
    supervising O.P.P. officers, as a matter of courseto authorize involved
    officers (both subject and witness officers) to refrain from preparing their
    notes to permit consultation with counsel and regardless of the expiry of the
    police officers shift.

[56]

The appellants and the respondent Director of the SIU, supported by
    three interveners, the Criminal Lawyers Association, the Canadian Civil
    Liberties Association and the Urban Alliance for Race Relations, submit that to
    comply with their duty under s. 9 of the SIU Regulation, officers must prepare
    their notes immediately and prior to any consultation with counsel. The
    respondent officers, also supported by three interveners, Andrew McKay, the
    Ontario Association of Chiefs of Police and the Police Association of Ontario,
    submit that s. 7 of the SIU Regulation gives the officers the right to consult
    counsel in connection with the preparation of their notes, as occurred in the
    two cases that give rise to this appeal.

[57]

The respondent Commissioner of the OPP takes a nuanced position. In
    para. 47 of his factum, the Commissioner submits that s. 7(1) entitles officers
    to consult counsel prior to making their notes but agrees with the appellants
    and Director of the SIU that notes should be independent and contemporaneous.
    The Commissioner insists that the notes be completed in accordance with policy,
    that [o]fficers should not collaborate in their notes and [c]ounsel should
    neither be vetting notes, nor amending, varying or suggesting changes to notes.
    There should be only one set of notes.

Legislative purpose

[58]

The purpose of the statutory and regulatory provisions relating to SIU
    investigations is to ensure the independent and accountable investigation of
    the use of police force causing death or serious injury and to foster public
    confidence in such investigations and in the integrity of the police. I agree
    with the observation of MacKenzie J. in
Metcalf v. Scott,
2011 ONSC 1292
    (S.C.J.) at para. 91, that the legislation governing SIU investigations should
    be interpreted in a manner that provides complainants with a mechanism for an
    impartial and independent review of complaints and thereby enhances public
    confidence and trust in the administration of justice. As the Director of the
    SIU puts it in his factum, at para. 64:

The legislative purpose
    underlying the
PSA
and the SIU Regulation is clear and unequivocal: to
    maintain and foster public confidence in the rule of law and the administration
    of justice by ensuring that when police actions result in the death of or
    serious injury to civilians, they are subject to an independent, impartial and
    effective investigation the conclusions of which are accessible and
    transparent.

Legislative context

[59]

With this legislative purpose in mind, I turn to consider the right to
    counsel conferred by s. 7(1) and the duty to create notes imposed by s. 9 in
    the light of the purpose and context of the legislative scheme.

[60]

The Director of the SIU relies upon the frequently quoted passage from
    Ruth Sullivan,
Sullivan on the Construction of Statutes
, 5th ed.
    (Markham, ON: LexisNexis, 2008)

at p. 223 for the well-established
    proposition that the proper approach to statutory interpretation is contextual
    and purposive, an approach that is informed by the presumption of coherence.
    Sullivan elaborates stating:

It is presumed the
    provisions of legislation are meant to work together, both logically and
    teleologically, as parts of a functioning whole. The parts are presumed to fit
    together logically to form a rational, internally consistent framework; and
    because the framework has a purpose, the parts are also presumed to work
    together dynamically, each contributing something toward accomplishing the
    intended goal. This presumption is the basis for analyzing legislative schemes,
    which is often the most persuasive form of analysis. The presumption of
    coherence is also expressed as a presumption against internal conflict. It is presumed
    that the body of legislation enacted by a legislature does not contain
    contradictions or inconsistencies, that each provision is capable of operating
    without coming into conflict with any other.

The right to counsel

[61]

By conferring upon police officers the right to consult with legal
    counsel in connection with SIU investigations, s. 7(1) significantly enhances
    the rights of both witness and subject officers beyond the rights enjoyed by
    ordinary citizens in relation to police investigations.

[62]

The right to retain and instruct counsel conferred by s. 10(b) of the
Canadian Charter
    of Rights and Freedoms
arises upon arrest or detention. While witness and
    subject officers are segregated pursuant to s. 6 of the SIU Regulation pending
    interview by SIU investigators, segregation amounts to neither arrest nor
    detention. But for s. 7(1), police officers would enjoy no specific statutory right
    to consult counsel in connection with an SIU investigation.

[63]

Moreover, by providing that witness and subject officers are entitled to
    have legal counsel or a representative of a police association present during
    his or her interview with the SIU, s. 7(1) also confers a right not accorded
    to ordinary citizens who do not enjoy the right to have counsel present when
    interviewed or interrogated by the police: see
R. v. Sinclair,
2010 SCC
    35, [2010] 2 S.C.R. 310. Undoubtedly, police officers are accorded this
    enhanced right to counsel because, unlike the ordinary citizen in the ordinary situation,
    police officers do not enjoy the right to silence in the face of an SIU
    investigation. They instead have a statutory obligation to cooperate in the SIU
    investigation, to prepare their notes and to submit to an SIU interview.


[64]

The
right
to counsel conferred by s. 7(1), however, cannot be absolute
    or without limit. Even the constitutional right to counsel conferred by s.
    10(b) of the
Canadian Charter of Rights and Freedoms
is subject to
    reasonable limitation which need not be explicitly stated in legislation. The
    right to counsel may be limited by implication, either from the terms of
    legislation or by virtue of its practical application:
see, for example,
R. v. Thomsen

[1988] 1 S.C.R. 640 which held that a law providing for
    a roadside breathalyser test and requiring that the sample be provided forthwith
    implicitly limits the right to counsel; see also
R. v. Orbanski
;
R. v.
    Elias,
2005 SCC 37, [2005] 2 S.C.R. 3 at para. 52.

[65]

The s. 7(1) right to counsel does not operate stand in isolation. Its precise
    meaning must be discerned with reference to the other provisions of the SIU
    Regulation dealing with SIU investigations and a view to achieving a harmonious
    and coherent interpretation of the entire scheme.

Police officers duty to make notes

[66]

Section 9 reinforces the duty of officers to complete in full the notes
    on the incident
in

accordance with his or her duty
 [emphasis
    added]. Applying the contextual and purposive approach that is informed by the
    presumption of coherence, I conclude that it would be wrong to interpret s.
    7(1) in a manner that would undermine or contradict, the duty imposed by s. 9.

[67]

It is common ground on this appeal that the duty to create independent
    and contemporaneous notes of events that transpire during a police officers
    ordinary duties is fundamental to the professional role of a police officer. In
    his
Report of the Taman Inquiry
(Library and Archives Canada, 2008) at p.
    133, Commissioner Roger Salhany, Q.C. aptly described note-taking as an
    integral part of a successful investigation and prosecution of an accused and
    stated that the preparation of accurate, detailed and comprehensive notes as
    soon as possible after an event has been investigated is the duty and
    responsibility of a competent investigator.

[68]

OPP Orders confirm officers professional obligation to take concise,
    comprehensive particulars of each occurrence during an officers tour of duty:
Ontario Provincial Police Orders
, June 2009 Revision, at s. 2.50.3. Police
    officers are trained that their [n]otes must contain your independent
    recollections providing an accurate and complete account of police observations
    and activities and that entries are to be made during or as close to the
    investigation as possible: Ontario Police College,
Basic Constable Training
    Program (Student WorkbookEvidence) 2008
, at pp. 2, 8.

[69]

Reliable independent and contemporaneous police officer notes are
    central to the integrity of the administration of criminal justice. Police
    officers notes provide the basis for laying charges and they provide Crown
    Attorneys with a record upon which to base decisions regarding the prosecution
    of the case. Furthermore, in the post-
Stinchcombe
era of mandatory Crown
    disclosure, police notes provide the accused and his or her counsel with vital
    information to inform decisions as to how to plead and how to conduct of the
    defence.

[70]

The police officers notes are also used to assist the officer in
    testifying at trial. When used for that purpose, it is vitally important to the
    reliability and integrity of the officers evidence that the notes used record
    the officers own independent recollection. In
R. v. Green
, [1998] O.J.
    No. 3598 (O.C.J. (Gen. Div.) at para. 20, Malloy J. stated:

An officers notes perform a valuable function at
    trial. It is usually many months, sometimes years, from the time of an
    occurrence to the time that the officer is called upon to testify at trial.
    Without the assistance of notes to refresh his or her memory, the evidence of
    the officer at trial would inevitably be sketchy at best. If the officers
    notes are prepared without any indication of which is the officers independent
    recollection and which is somebody elses recollection, there is every
    likelihood that that officer at trial will be refreshing his or her own
    memory with observations made by someone else. In effect, the officer will be
    giving hearsay evidence as if it was his or her own recollection rather than
    the observations of somebody else written into the notes without attribution.

[71]

There is no suggestion that it is the practice of police officers to
    consult with legal counsel before preparing their notes in non-SIU
    investigations. That is hardly surprising. The use of legal counsel to advise
    or assist in the preparation of notes would be inconsistent with the purpose of
    police notes and with the duty imposed on police officers to prepare them.

[72]

I agree with the submission of the Criminal Lawyers Association that the
    problem posed by a police officer seeking legal assistance before preparing his
    or her notes is not that the lawyer would do anything improper. Instead, the
    concern is that seeking legal advice is geared to the officers own
    self-interest, or the interests of fellow officers, rather than the officers
    overriding public duty. Police officers are public office holders who have a
    general duty to prevent and investigate crime [that is] recognized at common
    law and given statutory force by the
PSA
in s. 42:
R. v. Simpson
(1993), 12 O.R. (3d) 182 (Ont. C.A.), at p. 489. Note-taking is a core element
    of that public duty. Focusing on the officers private interests rather than
    the interest of the SIU investigation is inconsistent with the officers public
    duty.

[73]

Without imputing any impropriety to a lawyer asked to advise a police
    officer regarding note preparation or review, a lawyers involvement undermines
    the fundamental nature and purpose of a police officers notes. A lawyer would
    only be doing his or her job in providing the police officer with information
    as to the ingredients of an offence or possible legal defence. Such advice is
    likely to influence how the police officer writes his notes. Consequently, the
    notes would not be a straightforward record of the officers independent
    recollection but would reflect the lawyers legal advice. An officer eager to
    have a sound basis for a prosecution or a legally valid explanation for his or
    her own conduct would naturally emphasize and present the facts in accordance
    with the lawyers advice.

[74]

In my view, the lawyer-induced refinements or qualifications that would
    almost certainly flow from lawyer involvement in the note-making process would
    undermine the very purpose of a police officers notes, namely, to record the
    officers independent and contemporaneous record of the incident. It follows
    that a police officer who seeks legal advice in connection with the preparation
    of notes, other than with respect to the obligation to prepare notes, or who
    asks legal counsel to review or vet notes. fails to live up to this duty.

[75]

Furthermore, s. 9(5) requires an officer to complete his or her notes by
    the end of the officers tour of duty, except where excused by the chief of
    police. This provision was introduced as a result of the LeSage Report, but
    before its introduction, it was OPP policy that officers complete their notes
    prior to the end of their shift. An officer is duty-bound to complete the notes
    immediately and while the officer is still on the same tour of duty that led to
    the incident giving rise to the SIU investigation.  This duty is, therefore,
    inconsistent with the proposition that the police officer is entitled to await
    the arrival of counsel and to obtain the assistance of counsel in the
    preparation of the notes.

[76]

Holding that the s. 7(1) right to counsel does not to permit officers to
    obtain legal assistance in the preparation of notes also gives effect to the
    overarching purpose of the legislation  the preservation and promotion of
    independence, accountability, and public confidence in the investigation of
    police use of deadly force. Limiting the reach of s. 7(1) in this way achieves
    a coherent and harmonious interpretation of the entire regulation, thereby striking
    an appropriate balance between the right to counsel and the duty to make
    independent and contemporaneous notes.

[77]

Interpreting s. 7(1) to require officers to complete their notes without
    the assistance of counsel certainly does not denude s. 7(1) of meaning. As I
    have already noted, the right to consult counsel prior to being interviewed by
    the SIU and the right to have counsel present during the SIU interview
    represents a significant enhancement of the rights the officers would otherwise
    enjoy. Thus, the interpretation I have offered assures that the SIU
    investigators will have the same reliable record of the incident that is available
    in any investigation, but at the same time, that the officers will have the benefit
    of legal counsel before and during the SIU interview. Moreover, as I will
    explain below, it is my view that an officer is also entitled to obtain some
    legal advice prior to making his or her notes provided that advice can be
    obtained without delay and subject to the limitation that the advice not relate
    to the content of the notes the officer is required to prepare.

[78]

Finally, this interpretation is consistent with the balance of rights
    and interests reflected by provisions in the SIU Regulation that protect the
    rights of subject officers. The
PSA
and the SIU Regulation require the
    police officer to cooperate with the SIU and, in return, the police officer is
    afforded certain rights and protections required to give effect to the right
    against self-incrimination. Section 9(3) provides that the subject officers
    notes are not to be provided to the SIU. If an officer originally designated as
    a witness officer becomes a subject officer, that officers notes must be
    returned by the SIU to the chief of police and the record of the officers SIU
    interview returned to the officer in accordance with s. 10(3) of the SIU
    Regulation. Moreover, it is accepted by the Attorney General that the notes and
    interviews of subject officers are involuntary statements that may not be used
    to incriminate the subject officer. This protection extends to derivative use
    immunity to preclude the use of any evidence that would not be found but for
    the notes or interviews: Ontario,
Review report on the Special
    Investigations Unit reforms prepared for the Attorney General by the Honourable
    George W. Adams, Q.C.
(Toronto: Ministry of the Attorney General, 2003), at
    p. 49, 54.

Does the legislative scheme preclude any
    consultation with a lawyer prior to the completion of the officers notes?

[79]

I would not, however, grant a declaration absolutely precluding
any
    and all
consultation with a lawyer prior to the officer making his notes.
    For the following reasons, I would grant a declaration in terms that are quite similar
    to the position taken by the Commissioner of the OPP.

[80]

First, the Notice of Application asks for a declaration that officers
    not be permitted to have a lawyer review or vet their notes and that the SIU
    Regulation does not permit a supervising officer to authorize officers to
    refrain from preparing their notes until after the expiry of the police officers
    shift to permit consultation with counsel. The Notice of Application does not
    ask for a declaration precluding an officer from any consultation with a lawyer
    prior to the completion of the officers notes.

[81]

Second, while relief in those terms was addressed during oral argument,
    I am not persuaded that relief in such broad terms would be justified. There is
    nothing explicit or implicit in the SIU Regulation that would deny a police officer
    who finds himself or herself in the stressful situation of having been involved
    in an incident attracting the attention of the SIU the right to some basic
    legal advice as to the nature of his or her rights and obligations in
    connection with the incident and the SIU investigation. The officer is entitled
    to legal advice on matters such as the following:

·

he or she is required to complete notes of the incident prior to
    the end of his or her tour of duty unless excused by the chief of police;

·

the lawyer cannot advise the officer what to include in the notes
    other than that they should provide a full and honest record of the officers
    recollection of the incident in the officers own words

·

the notes are to be submitted to the Chief of Police;

·

if the officer is a subject officer, the Chief of Police will not
    pass the notes on to the SIU;

·

if the officer is a witness officer, the Chief of Police will
    pass the notes on to the SIU;

·

the officer will be required to answer questions from the SIU
    investigators;  the officer will be entitled to consult counsel prior to the
    SIU interview and to have counsel present during the interview.

[82]

Advice of this nature can readily and quickly be given and received by
    telephone. However, if legal counsel is not available to advise the officer,
    the officer must complete the notes prior to the end of his or her tour of duty
    as required by s. 9(5) and that period cannot be extended for the purpose of
    getting legal advice:
R. v. Thomsen
;
R. v. Orbanski
;
R. v. Elias
.

[83]

I reject the submission that because solicitor-client privilege will
    shield from the courts view the legal advice given to officers, we should not
    permit any consultation with a lawyer until after the notes have been
    completed. As both counsel for the respondent officers and counsel for the
    Criminal Lawyers Association submitted, lawyers have an ethical obligation to
    advise clients in accordance with the law. I have confidence in the ethical
    standards of the legal profession and I am confident that a lawyer called upon to
    give the type of advice I have outlined in these reasons would not misuse or
    abuse the opportunity by providing improper assistance with regard to the content
    of the officers notes.

6.  Cross-appeal
    as to costs

[84]

As I would allow the appeal and set aside the order striking the
    application, it is not necessary for me to deal with the cross-appeal as to
    costs.

DISPOSITION

[85]

I would dismiss the motion to quash or dismiss the appeal on grounds of
    mootness, allow the appeal from the order striking the application, and grant a
    declaration pursuant to Rule 14.05(3) of the
Rules of Civil Procedure
in the following terms:

[86]

The
Police Services Act
,
R.S.O.
    1990, c. P.15, s. 113(9) and Conduct and Duties of Police Officers Respecting
    Investigations by the S.I.U. O. Reg. 267/10, do not permit:

(i)   police
    officers involved in an SIU investigation to have a lawyer vet their notes or
    to assist them in the preparation of their notes; or

(ii)  supervising
    officers, as a matter of course, to authorize subject and witness officers to
    refrain from preparing their notes to permit consultation with counsel and
    regardless of the expiry of the officer`s shift.

but
    do permit:

(iii) police officers
    to obtain legal advice as to the nature of their rights and duties with respect
    to SIU investigations, provided obtaining that advice does not delay the
    completion of their notes before the end of their tour of duty.

COSTS

[87]

The appellants are entitled to their costs against the respondent
    officers fixed at $100,000 inclusive of disbursements and applicable taxes for all
    proceedings in this court and in the Superior Court.

Robert J. Sharpe J.A.

I agree R.P. Armstrong
    J.A.

I agree Paul Rouleau
    J.A.

RELEASED: November 15, 2011




APPENDIX A

Police Services Act
, R.S.O. 1990, CHAPTER P.15

PART VII
SPECIAL INVESTIGATIONS

Special investigations unit

113.
(1)  There
    shall be a special investigations unit of the Ministry of the Solicitor
    General. R.S.O. 1990, c. P.15, s. 113 (1).

Composition

(2)
The unit shall consist of a
    director appointed by the Lieutenant Governor in Council on the recommendation
    of the Solicitor General and investigators appointed under Part III of the
Public
    Service of Ontario Act, 2006
. R.S.O. 1990, c. P.15,
    s. 113 (2); 2006, c. 35, Sched. C, s. 111 (4).

Idem

(3)
A person who is a police
    officer or former police officer shall not be appointed as director, and
    persons who are police officers shall not be appointed as investigators. R.S.O.
    1990, c. P.15, s. 113 (3).

Acting director

(3.1)
The director may designate
    a person, other than a police officer or former police officer, as acting
    director to exercise the powers and perform the duties of the director if the
    director is absent or unable to act. 2009, c. 33, Sched. 2,
    s. 60 (3).

Peace officers

(4)
The director, acting
    director and investigators are peace officers. R.S.O. 1990, c. P.15,
    s. 113 (4); 2009, c. 33, Sched. 2, s. 60 (4).

Investigations

(5)
The director may, on his or
    her own initiative, and shall, at the request of the Solicitor General or
    Attorney General, cause investigations to be conducted into the circumstances
    of serious injuries and deaths that may have resulted from criminal offences
    committed by police officers. R.S.O. 1990, c. P.15, s. 113 (5).

Restriction

(6)
An investigator shall not
    participate in an investigation that relates to members of a police force of
    which he or she was a member. R.S.O. 1990, c. P.15, s. 113 (6).

Charges

(7)
If there are reasonable
    grounds to do so in his or her opinion, the director shall cause informations
    to be laid against police officers in connection with the matters investigated
    and shall refer them to the Crown Attorney for prosecution. R.S.O. 1990,
    c. P.15, s. 113 (7).

Report

(8)
The director shall report
    the results of investigations to the Attorney General. R.S.O. 1990,
    c. P.15, s. 113 (8).

Co-operation of police
    forces

(9)
Members of police forces
    shall co-operate fully with the members of the unit in the conduct of
    investigations. R.S.O. 1990, c. P.15, s. 113 (9).

Co-operation of appointing
    officials

(10)
Appointing officials shall
    co-operate fully with the members of the unit in the conduct of investigations.
    2009, c. 30, s. 60.

Conduct and Duties of Police
    Officers Respecting Investigations by the Special Investigations,
O. Reg. 237/95

Definitions and interpretation

1.
(1)  In
    this Regulation,

"SIU" means the
special investigations unit established
    under section 113 of the Act; ("UES")

"subject
    officer" means a police officer whose conduct appears, in the opinion of
    the SIU director, to have caused the death or serious injury under
    investigation; ("agent impliqué")

"witness
    officer" means a police officer who, in the opinion of the SIU director,
    is involved in the incident under investigation but is not a subject officer.
    ("agent témoin") O. Reg. 267/10, s. 1 (1).

(2)
The SIU director may
    designate an SIU investigator to act in his or her place and to have all the
    powers and duties of the SIU director under this Regulation and, if the SIU
    director appoints a designate, any reference to the SIU director in this
    Regulation, excluding this subsection, means the SIU director or his or her
    designate. O. Reg. 267/10, s. 1 (2).

(3)
For the purposes of this
    Regulation, a person appointed as a police officer under the
Interprovincial
    Policing Act, 2009
is deemed to be,
(a) if the person was so
    appointed by a member of the Ontario Provincial Police, a member of that police
    force;
(b) if the person was so
    appointed by a member of a municipal police force, a member of that police
    force; or
(c) if the person was so
    appointed by a member of a board, a member of the municipal police force for
    which the board is responsible. O. Reg. 267/10, s. 1 (3).

(4)
A police officer appointed
    under the
Interprovincial Policing Act, 2009
shall comply with all
    directions given to him or her for the purposes of this Regulation by the chief
    of police of the police force of which the officer is deemed to be a member or
    by the designate of that chief of police appointed under subsection 2 (1).
    O. Reg. 267/10, s. 1 (4).

Designate of chief of police

2.
(1)  The
    chief of police may designate a member of the police force who is not a subject
    officer or witness officer in the incident to act in the place of the chief of
    police and to have all the powers and duties of the chief of police in any
    matter respecting an incident under investigation by the SIU. O. Reg.
    267/10, s. 2 (1).

(2)
If the chief of police
    appoints a designate under subsection (1), any reference to the chief of police
    in this Regulation, excluding this section, means the chief of police or his or
    her designate. O. Reg. 267/10, s. 2 (2).

(3)
The person appointed under
    subsection (1) must be a senior officer. O. Reg. 267/10,
    s. 2 (3).

Notice to SIU

3.

A chief of police shall notify the SIU immediately of
    an incident involving one or more of his or her police officers that may
    reasonably be considered to fall within the investigative mandate of the SIU,
    as set out in subsection 113 (5) of the Act. O. Reg. 267/10, s. 3.

Securing scene of incident

4.

The chief of police shall ensure that, pending the SIU
    taking charge of the scene of the incident, the police force secures the scene
    in a manner consistent with all standing orders, policies and usual practice of
    the police force for serious incidents. O. Reg. 267/10, s. 4.

SIU as lead investigator

5.

The SIU shall be the lead investigator in the
    investigation of the incident and shall have priority over any police force in
    the investigation. O. Reg. 267/10, s. 5.

Segregation of police
    officers involved in incident

6.
(1)  The
    chief of police shall, to the extent that it is practicable, segregate all the
    police officers involved in the incident from each other until after the SIU
    has completed its interviews. O. Reg. 267/10, s. 6 (1).

(2)
A police officer involved in
    the incident shall not communicate directly or indirectly with any other police
    officer involved in the incident concerning their involvement in the incident until
    after the SIU has completed its interviews. O. Reg. 267/10,
    s. 6 (2); O. Reg. 283/11, s. 1.

Right to counsel

7.
(1)  Subject
    to subsection (2), every police officer is entitled to consult with legal
    counsel or a representative of a police association and to have legal counsel
    or a representative of a police association present during his or her interview
    with the SIU. O. Reg. 267/10, s. 7 (1).

(2)
Subsection (1) does not
    apply if, in the opinion of the SIU director, waiting for legal counsel or a
    representative of a police association would cause an unreasonable delay in the
    investigation. O. Reg. 267/10, s. 7 (2).

(3)
Witness officers may not be
    represented by the same legal counsel as subject officers. O. Reg. 283/11,
    s. 2.

Interview of witness
    officers

8.
(1)  Subject
    to subsections (2) and (5) and section 10, immediately upon receiving a request
    for an interview by the SIU, and no later than 24 hours after the request if
    there are appropriate grounds for delay, a witness officer shall meet with the
    SIU and answer all its questions. O. Reg. 267/10, s. 8 (1).

(2)
A request for an interview
    by the SIU must be made in person. O. Reg. 267/10, s. 8 (2).

(3)
The SIU shall cause the
    interview to be recorded and shall give a copy of the record to the witness
    officer as soon as it is available. O. Reg. 267/10, s. 8 (3).

(4)
The interview shall not be
    recorded by audiotape or videotape except with the consent of the witness
    officer. O. Reg. 267/10, s. 8 (4).

(5)
The SIU director may request
    an interview take place beyond the time requirement as set out in subsection
    (1). O. Reg. 267/10, s. 8 (5).

Notes on incident

9.
(1)  A
    witness officer shall complete in full the notes on the incident in accordance
    with his or her duty and, subject to subsection (4) and section 10, shall
    provide the notes to the chief of police within 24 hours after a request
    for the notes is made by the SIU. O. Reg. 267/10, s. 9 (1).

(2)
Subject to subsection (4)
    and section 10, the chief of police shall provide copies of a witness officer's
    notes to the SIU upon request, and no later than 24 hours after the request.
    O. Reg. 267/10, s. 9 (2).

(3)
A subject officer shall
    complete in full the notes on the incident in accordance with his or her duty,
    but no member of the police force shall provide copies of the notes at the
    request of the SIU. O. Reg. 267/10, s. 9 (3).

(4)
The SIU director may allow the
    chief of police to provide copies of the notes beyond the time requirement set
    out in subsection (2). O. Reg. 267/10, s. 9 (4).

(5)
The notes made pursuant to
    subsections (1) and (3) shall be completed by the end of the officer's tour of
    duty, except where excused by the chief of police. O. Reg. 283/11,
    s. 3.

Notice of whether subject
    officer or witness officer

10.
(1)  The
    SIU shall, before requesting an interview with a police officer or before
    requesting a copy of his or her notes on the incident, advise the chief of
    police and the officer in writing whether the officer is considered to be a
    subject officer or a witness officer. O. Reg. 267/10, s. 10 (1).

(2)
The SIU shall advise the
    chief of police and the police officer in writing if, at any time after first
    advising them that the officer is considered to be a subject officer or a
    witness officer, the SIU director decides that an officer formerly considered
    to be a subject officer is now considered to be a witness officer or an officer
    formerly considered to be a witness officer is now considered to be a subject
    officer. O. Reg. 267/10, s. 10 (2).

(3)
If, after interviewing a
    police officer who was considered to be a witness officer when the interview
    was requested or after obtaining a copy of the notes of a police officer who
    was considered to be a witness officer when the notes were requested, the SIU
    director decides that the police officer is a subject officer, the SIU shall,
(a) advise the chief of police
    and the officer in writing that the officer is now considered to be a subject
    officer;
(b) give the police officer
    the original and all copies of the record of the interview; and
(c) give the chief of police
    the original and all copies of the police officer's notes. O. Reg. 267/10,
    s. 10 (3).

(4)
The chief of police shall
    keep the original and all copies of the police officer's notes received under
    clause (3) (c) for use in his or her investigation under section 11.
    O. Reg. 267/10, s. 10 (4).

Investigation caused by
    chief of police

11.
(1)  The
    chief of police shall also cause an investigation to be conducted forthwith
    into any incident with respect to which the SIU has been notified, subject to
    the SIU's lead role in investigating the incident. O. Reg. 267/10,
    s. 11 (1).

(2)
The purpose of the chief of
    police's investigation is to review the policies of or services provided by the
    police force and the conduct of its police officers. O. Reg. 267/10,
    s. 11 (2).

(3)
All members of the police
    force shall co-operate fully with the chief of police's investigation.
    O. Reg. 267/10, s. 11 (3).

(4)
The chief of police of a
    municipal police force shall report his or her findings and any action taken or
    recommended to be taken to the board within 30 days after the SIU director
    advises the chief of police that he or she has reported the results of the
    SIU's investigation to the Attorney General, and the board may make the chief
    of police's report available to the public. O. Reg. 267/10,
    s. 11 (4).

(5)
The Commissioner of the
    Ontario Provincial Police shall prepare a report of his or her findings and any
    action taken within 30 days after the SIU director advises the Commissioner
    that he or she has reported the results of the SIU's investigation to the
    Attorney General, and the Commissioner may make the report available to the
    public. O. Reg. 267/10, s. 11 (5).

Disclosure of information

12.
(1)  The
    police force may disclose to any person the fact that the SIU director has been
    notified of an incident and is conducting an investigation into it.
    O. Reg. 267/10, s. 12 (1).

(2)
The police force and members
    of a police force shall not, during the course of an investigation by the SIU
    into an incident, disclose to any person any information with respect to the
    incident or the investigation,
(a) except as permitted by
    this Regulation;
(b) except that a police
    officer appointed under the
Interprovincial Policing Act, 2009
may
    disclose the information to his or her extra-provincial commander during the
    course of the investigation; or
(c) except that the chief of
    police of the police force of which a police officer appointed under the
Interprovincial
    Policing Act, 2009
is deemed to be a member may disclose the information
    during the course of the investigation to,
(i) the extra-provincial
    commander of the officer, or
(ii) an appointing official
    as defined in that Act if the chief of police is not such an official and the
    investigation relates to the officer. O. Reg. 267/10, s. 12 (2).

Public statements

13.

The SIU shall not, during the course of an
    investigation by the SIU, make any public statement about the investigation
    unless the statement is aimed at preserving the integrity of the investigation.
    O. Reg. 267/10, s. 13.

Non-application of this
    Regulation

14.

A chief of police or police officer shall not be
    required to comply with a provision of this Regulation if, in the opinion of
    the SIU director, compliance is not possible for reasons beyond the chief of
    police's or police officer's control. O. Reg. 267/10, s. 14.

15.
Omitted
    (revokes other Regulations). O. Reg. 267/10, s. 15.

16.
Omitted
    (provides for coming into force of provisions of this Regulation). O. Reg.
    267/10, s. 16.


